--------------------------------------------------------------------------------

EXHIBIT 10.02
 
REVOLVING CREDIT NOTE
 

$15,000,000 October 18, 2011



FOR VALUE RECEIVED, the undersigned, COLONIAL COMMERCIAL CORP., a New York
corporation, UNIVERSAL SUPPLY GROUP, INC., a New York corporation, THE RAL
SUPPLY GROUP, INC., a New York corporation, and S&A SUPPLY, INC., a New York
corporation (collectively, “Borrowers”, and individually, each a “Borrower”),
jointly and severally, promise to pay, on the last day of the Commitment Period,
as defined in the Credit Agreement (as hereinafter defined), to the order of
KEYBANK NATIONAL ASSOCIATION (“Lender”), at its main office at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other place as Lender shall
designate, the principal sum of
 
FIFTEEN MILLION AND 00/100
DOLLARS

 
or the aggregate unpaid principal amount of all Revolving Loans, as defined in
the Credit Agreement made by Lender to Borrowers pursuant to Section 2.2(a) of
the Credit Agreement, whichever is less, in lawful money of the United States of
America.


As used herein, “Credit Agreement” means the Credit and Security Agreement dated
as of October 18, 2011, between Borrowers and Lender, as the same may from time
to time be amended, restated or otherwise modified.  Each capitalized term used
herein that is defined in the Credit Agreement and not otherwise defined herein
shall have the meaning ascribed to it in the Credit Agreement.


Borrowers also promise to pay interest on the unpaid principal amount of each
Revolving Loan from time to time outstanding, from the date of such Revolving
Loan until the payment in full thereof, at the rates per annum that shall be
determined in accordance with the provisions of Section 2.3(a) of the Credit
Agreement.  Such interest shall be payable on each date provided for in such
Section 2.3(a); provided that interest on any principal portion that is not paid
when due shall be payable on demand.


The portions of the principal sum hereof from time to time representing Base
Rate Loans and Eurodollar Loans, interest owing thereon and payments of
principal and interest of any thereof, shall be shown on the records of Lender
by such method as Lender may generally employ; provided that failure to make any
such entry shall in no way detract from the obligations of Borrowers under this
Note.


If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, pursuant to the terms of the Credit
Agreement, until paid, at a rate per annum equal to the Default Rate. All
payments of principal of and interest on this Note shall be made in immediately
available funds.
 
 
 

--------------------------------------------------------------------------------

 
 
This Note is the Revolving Credit Note referred to in the Credit Agreement and
is entitled to the benefits thereof.  Reference is made to the Credit Agreement
for a description of the right of the undersigned to anticipate payments hereof,
the right of the holder hereof to declare this Note due prior to its stated
maturity, and other terms and conditions upon which this Note is issued.


Except as expressly provided in the Credit Agreement, each Borrower expressly
waives presentment, demand, protest and notice of any kind.  This Note shall be
governed by and construed in accordance with the laws of the State of New York,
without regard to conflicts of laws provisions.


JURY TRIAL WAIVER.  EACH BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWERS, AND LENDER, OR ANY THEREOF,
ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS NOTE OR ANY OTHER
NOTE OR INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH OR THE TRANSACTIONS RELATED THERETO.


COLONIAL COMMERCIAL CORP.
UNIVERSAL SUPPLY GROUP, INC.
        By:  
 
By:
    William Pagano  
William Pagano
  Chief Executive Officer  
President
      S&A SUPPLY, INC.
THE RAL SUPPLY GROUP, INC.
        By:      By:       William Pagano   William Pagano   Executive Vice
President   President        

 
 
 2

--------------------------------------------------------------------------------